Thiele, J.
(dissenting in part): I am in agreement with the court’s opinion that the judgment for support and maintenance should be set aside. I am also in agreement that the antenuptial contract under consideration is indivisible and that therefore it is wholly good or wholly bad. I am-not in agreement, however, with the construction placed on that contract.
Briefly stated, my reasons for dissent are as follows: In construing the contract, it is not particularly important what the parties may have contended in the trial court, for the construction of the contract was the duty of the trial court, and on appeal, of this court. It is a fundamental rule of construction that where a contract is susceptible of two meanings, one of which will uphold it and render it valid, while the other would render it invalid and unenforcible, the former will be adopted. See 17 C. J. S. 735, 12 Am. Jur. 793. Applying that rule to the contract, the so-called separation agreement, quoted in full in the court’s opinion, should be construed as giving Mrs. Fincham an option or right to demand $2,000 under the conditions indicated. She did not have to make any demand and she never has done so. Mr. Fincham can by no act of his force her to' make such a demand. It is obvious that it would be to Mrs. Fincham’s disadvantage to invoke the provision and that Mr. Fincham cannot do so. So construed the contract in all its parts is valid. To say that the provision encourages a separation is a conclusion in which I cannot agree.
Neither in the particular section mentioned, nor in the entire contract, is there any provision even attempting to relieve Mr. Fincham of his statutory duty to support his wife, and if she alleges *697and can prove her right to alimony without a divorce, as provided by G. S. 1935, 60-1516, then such an order might be made without in any manner interfering with the contract, or, as is indicated in the court’s opinion, in its discretion the trial court might make an order consistent with G. S. 1935, 60-1506.
Harvey, C. J., concurs in the foregoing dissenting opinion.